Citation Nr: 0528086	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2005, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The Board notes that at his June 2005 hearing the veteran 
requested his representative's national appeals office have 
an opportunity to review the claims file prior to a final 
determination.  In light of the fact that additional 
development is necessary in this case, the Board finds 
further action as to his request is not required at this 
time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in May 2002, July 2003, and 
March 2005.  

The Board notes a review of the record shows the veteran has 
a pending claim for entitlement to service connection for 
diabetes mellitus and that during testimony in June 2005 he 
indicated that he would that day be submitting a notice of 
disagreement from a June 2004 rating decision denying 
reopening of his service connection claim for T-9 paraplegia 
with lack of bowel control as secondary to a service-
connected disability.  The Board finds these matters are 
inextricably intertwined with the issue of entitlement to 
special monthly compensation based upon the need for aid and 
attendance or being housebound on appeal; therefore, the case 
must be remanded for additional development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this matter is REMANDED for the following:  

1.  The issue of entitlement to service 
connection for diabetes mellitus should 
be adequately developed and adjudicated.  
The veteran and his representative should 
be notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

If a timely notice of disagreement was 
received from the June 2004 decision 
denying reopening of the service 
connection claim for T-9 paraplegia with 
lack of bowel control as secondary to a 
service-connected disability the veteran 
should be furnished a statement of the 
case and provided the requisite period of 
time for a response.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

